EXHIBIT 10(c)

 

DIRECTOR NONQUALIFIED STOCK OPTION

 

This DIRECTOR NONQUALIFIED STOCK OPTION is granted as of this     th day
of                               by QUIXOTE CORPORATION, a Delaware corporation
whose principal place of business is located in Chicago, Illinois (“Quixote”),
to                              (“Director”).

 

W I T N E S S E T H:

 

WHEREAS, on August 16, 2001 the Board of Directors of Quixote adopted a stock
option plan for its directors known as the “2001 Non-Employee Directors Stock
Option Plan” (the “Director Plan”), and the stockholders of Quixote approved the
adoption of the Director Plan on November 14, 2001; and

 

WHEREAS, on August 17, 2004 the Board of Directors of Quixote adopted an
amendment to the Director Plan which was approved by the stockholders on
November 18, 2004; and

 

WHEREAS, Director has satisfied the terms of the Director Plan and is entitled
to obtain an option to purchase shares of Quixote’s common stock;

 

NOW, THEREFORE, this document reflects the terms of the grant of an option to
the Director under the Director Plan and all initially-capitilized terms not
defined herein shall have the same meaning as in the Director Plan.

 

1.          Grant of Option.   Subject to the terms and conditions contained
herein and in the Director Plan, Quixote hereby grants to Director an option
(“Option”) to purchase 5,000 shares of Quixote common stock, par value $.01-2/3
(the “Stock”), to be issued as fully paid and non-assessable upon the exercise
hereof and payment therefor, during the period beginning on          [six months
from the date hereof] and terminating          [seven years from the date
hereof] (such period is hereinafter referred to as the “Term”).  Notwithstanding
anything herein to the contrary, and except as provided in paragraph 4 hereof,
the Option and all rights granted herein shall terminate and become null and
void upon the expiration of seven (7) years from the date hereof.  The Option
will not be treated as an “Incentive Stock Option” as defined in Section 422A of
the Internal Revenue Code of 1986.

 

2.          Exercise of Option.  The Option may be exercised by written notice
delivered to the Chief Financial Officer of Quixote at 35 East Wacker Drive,
Chicago, Illinois 60601, stating that Director desires to exercise the Option to
purchase a specific number of shares, which shall not be less than fifty (50)
shares, with respect to which the Option is being exercised.  In no case may the
Option be exercised for a fraction of a share of Stock.  The purchase price
identified in paragraph 3 for the Stock with respect to which the Option is
being exercised shall be paid in any one or any combination of the following:
(i) in cash, or (ii) by delivering Stock already owned by

 

--------------------------------------------------------------------------------


 

Director for at least six months prior to such exercise. Promptly after receipt
of written notice and payment, Quixote shall deliver to Director a certificate
representing the shares of Stock purchased.  If any law or regulation requires
Quixote to take any action with respect to the shares of Stock, then the date
for the delivery of such Stock shall be extended for the period necessary to
take such action.

 

3.          Option Price.  The Option purchase price of the Stock shall be
$           per share, which price is not less than 100% of the Fair Market
Value of the Stock, as computed under the Director Plan.

 

4.          Conditions Upon Right to Exercise.

 

(a)  Cessation of Services.  Upon cessation of Director’s service as a Director
for a reason other than death, the Option, to the extent it is immediately
exercisable on the date of the cessation of services, may be exercised by
Director at any time or times in whole or in part until the close of business on
the day before the same day of the third month after the Director’s cessation of
service; provided however, this extension of the exercise period is subject to
the condition that if Director shall have served as a Director for a period of
six (6) years or more, the Option shall continue to be exercisable until the
close of business on the last business day of the 24th month following such
cessation of service.  If the Director dies within such 24-month period, then
the Option may be exercised within the 12 month period after his or her death by
the person specified in paragraph 4(b) below.  Notwithstanding the foregoing,
however, in no event may the Option be exercised after the expiration of the
Term, and to the extent the Option is not exercisable on the date of cessation
of services, the Option shall expire on that date.

 

(b)  Death.  Upon the cessation of the Director’s service as a Director by
reason of death, the Option shall become immediately exercisable and may be
exercised at any time or times in whole or in part not later than the close of
business on the last business day of the 12th month following the date of the
Director’s death, but in no event after the expiration of the Term, by (i)
his/her personal representative, executor, administrator, or by the person to
whom the Option is transferred by will or the applicable laws of descent and
distribution, (ii) the Director’s beneficiary designated in accordance with
paragraph 6 below, or (iii) the then-acting trustee of a trust described in
paragraph 6 below to which the Option has been transferred in accordance with
such paragraph.

 

5.          Additional Limits on Right to Exercise.  Unless at the time of any
exercise of the Option there is, in the opinion of Quixote’s counsel, a valid
and effective registration statement under the Securities Act of 1933, as
amended, and an appropriate qualification and registration under applicable
state securities law, relating to the Stock, Director hereby agrees, upon
exercise of the Option, to represent that he is acquiring the Stock for his own
account for investment and not with a view to, or for sale in connection with,
the resale or distribution of any such Stock and shall give such other
representations and covenants to Quixote as may, in the opinion of its counsel,
be required.  In the event that any Stock issued is not registered, then
Director hereby agrees that the certificates representing the Stock shall bear a
restrictive legend, and that stop transfer instructions shall be issued to
Quixote’s transfer agent until such time as the Stock is registered.

 

2

--------------------------------------------------------------------------------


 

6.          Transferability Restrictions.  The Option granted hereunder shall
not be assignable or transferable other than by will or the laws of descent and
distribution; provided, however,  that the Director may (a) designate in writing
a beneficiary to exercise his Option after the Director’s death, (b) transfer
the Option to a revocable, inter vivos trust as to which the Director is both
the settlor and trustee and (c) transfer the Option for no consideration to any
of the following permitted transferees (each a “Permitted Transferee”): (w) any
member of the Immediate Family of the Director to whom such Option was granted,
(x) any trust solely for the benefit of the Director and members of the
Director’s Immediate Family, (y) any partnership or limited liability company
whose only partners or members are the Director and members of the Director’s
Immediate Family, or (z) any other transferee approved by the Board of Directors
in advance of the transfer; and further provided that: (i) the transfer of the
Option shall not be effective on a date earlier than the date on which the
Option is first exercisable; (ii) any Permitted Transferee to whom the Option is
transferred by Director shall not be entitled to transfer the Option, other than
to Director or by will or the laws of descent and distribution; and (iii) the
Permitted Transferee shall remain subject to all of the terms and conditions
applicable to the Option prior to such transfer.  For purposes of this paragraph
6, “Immediate Family” means, with respect to the Director, such Director’s
spouse, children, stepchildren, grandchildren, parents, stepparents,
grandparents, siblings, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, and sister-in-law, and shall include
relationships arising from legal adoption.

 

7.          Stockholder Rights and Adjustments to Stock.  Director shall have no
rights as a stockholder with respect to any Stock issuable or transferable upon
exercise of the Option until the date of issuance of a stock certificate to him
for such shares of Stock.  No adjustment shall be made for dividends (ordinary
or extraordinary, whether in cash, securities or other property) or
distributions or other rights for which the record date is prior to the date
such stock certificate is issued and all adjustments to the Stock by reason of a
stock dividend, merger, consolidation or otherwise, shall be made in accordance
with the terms of the Director Plan.  This Option shall not affect in any way
the right or power of Quixote to make adjustments, reclassifications or changes
in its capital or business structure or to merge, consolidate, dissolve,
liquidate, sell or transfer all or any part of its business or assets.

 

8.          Governing Law.  The law of the State of Illinois, except its law
with respect to choice of law and except as to matters relating to corporate law
(in which case the corporate law of the State of Delaware shall control), shall
be controlling in all matters relating to this Option.

 

9.          Director Plan.  In all respects this Option shall be subject to the
terms and provisions of the Director Plan which has been, or is being, provided,
or otherwise made available, to Director and is incorporated herein by
reference.  Accordingly, the rights of Director under this Option and the shares
of Stock which Director may purchase hereunder are subject to certain other
restrictions as set forth in the Director Plan.

 

10.        Securities Law Matters.  Director may be required, after electing to
purchase shares pursuant to the Option, as a condition to such purchase, to
represent to Quixote that Director has access by reason of such Director’s
service with Quixote to sufficient information concerning Quixote to enable
Director to evaluate the merits and risks of the prospective

 

3

--------------------------------------------------------------------------------


 

investment and has such knowledge and experience in financial and business
matters so that Director is capable of evaluating such investment, and that
Director is acquiring the shares solely for such Director’s account and will not
sell the securities without registration under the Securities Act of 1933 (which
Quixote is under no obligation to provide) or exemption therefrom.  Share
certificates shall bear such legend as Quixote may deem necessary.

 

4

--------------------------------------------------------------------------------